UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KEVIN COOK,

                                 Plaintiff,

                     -against-                                     19-CV-11659 (CM)

 C. QUATTROCCHI OFFICER #435;                                    ORDER TO AMEND
 SUTERLAND OFFICER #404; CARL
 DUBOIS SHERIFF,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff, currently incarcerated at the Orange County Jail, brings this pro se action under

42 U.S.C. § 1983. By order dated January 21, 2020, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. 1 For the reasons set forth below,

the Court grants Plaintiff leave to file an amended complaint within sixty days of the date of this

order.

                                    STANDARD OF REVIEW

         The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d




         1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff alleges that the events giving rise to this complaint occurred between August

2019, and December 7, 2019. Named as Defendants are Correction Officers Quattrocchi and

Suterland, and Sheriff Carl Dubois. Plaintiff asserts that because he filed a sexual harassment


                                                   2
complaint against Suterland, 2 Suterland is retaliating against him by talking to other prisoners

about him. Plaintiff is “concerned,” because he believes that Suterland is “soliciting to cause me

harm.” Plaintiff told Sgt. McCord about Suterland’s conduct, but Sgt. McCord said that “he

didn’t see any harm in his action, stating, ‘oh that guy talks about me!!’” Plaintiff told a “mental

health worker about it, and “she acted like it wasn’t nothing [sic] so I left it alone.”

       On December 6, 2019, Plaintiff and another prisoner, Kennard Blount, were called to

medical, and Blount told Plaintiff that Officer Quattrocchi told him on “a prior day” that Plaintiff

had “called her a bitch for no reason.” On October 23, 2019, Quattrocchi “wrote [Plaintiff] up

for” cursing at her. Plaintiff denies having done so, but he “got seven days locked in and 25.00

fine.” According to Plaintiff, Quattrocchi and Suterland are “attempt[ing] to get another inmate

to cause me harm.” Plaintiff seeks $2 million in damages.

                                           DISCUSSION

       “[A] prison inmate has no general constitutional right to be free from being falsely

accused in a misbehavior report.” Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997); Willey

v. Kirkpatrick, 801 F.3d 51, 63 (2d Cir. 2015) (“[A] prison inmate [generally] has no

constitutionally guaranteed immunity from being falsely or wrongly accused of conduct which

may result in the deprivation of a protected liberty interest.”). Exceptions apply “when an inmate

is able to show either (1) that he was disciplined without adequate due process as a result of the

report; or (2) that the report was issued in retaliation for exercising a constitutionally protected

right.” Riddick v. Semple, 731 F. App’x 11, 14 (2d Cir. 2018).




       2
          Plaintiff has a case pending in this Court against Suterland. See Cook v. Suterland, 7:19-
CV-2780, 2 (NSR) (filed Mar. 26, 2019); see also Cook v. Dubois, 7:19-CV-8317, 1 (CS) (filed
Sept. 6, 2019) (pending).


                                                   3
        To prevail on a prisoner’s First Amendment retaliation claim, a prisoner must establish

“(1) that the speech or conduct at issue was protected, (2) that the defendant took adverse action

against the plaintiff, and (3) that there was a causal connection between the protected [conduct]

and the adverse action.” Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009) (internal quotation

marks omitted). The filing of lawsuits or prison grievances is a constitutionally protected activity.

Graham v. Henderson, 89 F.3d 75, 80 (2d Cir. 1996). The prisoner bears the burden of showing

that “the protected conduct was a substantial or motivating factor” in the prison official’s

disciplinary decision. See Holland v. Goord, 758 F.3d 215, 225-26 (2d Cir. 2014).

        It is not clear that Plaintiff can state a retaliation claim. He alleges that Officer

Quattrocchi filed a false misbehavior report against him, but he does not allege any facts

suggesting that she did so to retaliate against him for exercising his First Amendment rights. And

Plaintiff does not assert facts suggesting that he was denied due process in connection with a

disciplinary hearing. Also, Plaintiff’s allegations about Officer Suterland are vague. Plaintiff

believes that Suterland is seeking to have another prisoner harm him, and is doing so in

retaliation for the prior lawsuit, but Plaintiff provides no facts to support this belief other than the

fact that Suterland spoke with another prisoner about him.

        The Court grants Plaintiff leave to amend his complaint to provide any additional facts

that support these claims.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant named in the amended complaint. Plaintiff is also directed to

provide the addresses for any named defendants. To the greatest extent possible, Plaintiff’s

amended complaint must:


                                                    4
       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 19-CV-11659 (CM). An Amended

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.




                                                 5
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:   February 5, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 6
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
